Title: To Benjamin Franklin from Jonathan Nesbitt, 10 November 1780
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir
L’Orient Novr: 10th: 1780
I had the honor in due time to receive your Excellencys Letter of the 1st. Inst: & have to return you my most sincere acknowledgments for the attention that you have been pleas’d to pay to my Letter of the 20th: Octor: & to the Memorial of my worthy friend Mr: James Cheston.
I am exceedingly sorry for your Indisposition, & most sincerely hope that Mr: Cheston (who will have the honor to deliver you this Letter) will find you perfectly recover’d.— No doubt it was a continuation of your illness that prevented your giving orders to Commodore Jones to receive Mr: Chestons oath to the States and deliver him a Pasport.—for which reason, and being determind to go to England by the way of Ostend, he has taken the Resolution of waiting on your Excellency.— He is Son to your old acquaintance Mr: Danl. Cheston who lived on Chester River.
I cannot too often repeat my wishes that this may find your Excellency perfectly recoverd from your Indisposition, & have the honor to be, with Sentiments of the most perfect Respect.—
Sir Your most Obedient humble Servant
Jonatn: Nesbitt
His Excellency B: Franklin
 
Addressed: His Excellency / Benjn: Franklin Esqr: / Passy
Notation: Jona. Nesbitt L’Orient Nov 10. 1780—
